DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in the application
Claim Interpretation – 35 USC 112f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitation “backpressure control means for adaptively controlling backpressures…” Because the limitation use the word “means”, recites the function: “controlling”, and does not recite any structure that can perform those functions, they meet the 3-prong analysis, and thus invokes 112(f) (MPEP 2181.I). Consequently, the BRI of “means for adaptively controlling…” is limited to what is disclosed in the specification, which is an internal pump 10 to feed water into plasma probe, valves controlling flow rates, sensors measuring pressures, and a controller (see e.g. para0046 of the instant specification).
Claim 4 recites the limitation “isolation means for isolating the probe…”. Because the limitation uses the word “means”, recites the function: “for isolating”, and does not recite any structure that can perform those functions, it meets the 3-prong analysis, and thus invokes 112(f) (MPEP 2181.I). Consequently, the BRI of “isolation means for isolating the probe…”. is limited to what is disclosed in the specification, which is a buffer tank, connective piping and valves for controlling flow rate (see e.g. para0049 of the instant specification). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  9 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “the controller”. There is insufficient antecedent basis for these limitations in the claim. Claim 9 is dependent on claim 8, which is dependent on claim 7; and claim 7 is dependent on claim 1. However, claims 1, 7 and 8 do not mention a controller. The limitation is read as “a controller”.
Claim 11 recites the limitations “the enclosure”. There is insufficient antecedent basis for these limitations in the claim. Claim 9 is dependent on claim 1, which does not mention an enclosure. The limitation is read as “an enclosure”.
Claim 12 recites the limitations “the enclosure” and “the conductors”. There is insufficient antecedent basis for these limitations in the claim, since it is unclear which enclosure and conductors the claim refers to.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 7 – 11, 13 – 16, and 18 – 20 are rejected under 35 USC 103 as being un-patentable over Denvir et al. (US2015/0232353A1) in view of Nyberg et al. (US8562803B2) and Johnson (US5685994).  
Regarding claim 1, Denvir discloses a system for treating harmful biological contaminants (a system for treating water to remove growth of microbiological species, see e.g. Abstract of Denvir), comprising:
one or more plasma probes (a plasma reaction chamber 36, see e.g. Fig. 1 and Para0048 of Denvir) for treating harmful biological contaminants in water flowing through each probe (see e.g. Fig. 1 and Abstract of Denvir), where each probe comprises dielectric barrier discharge elements (dielectric barrier 34a, see e.g. Fig. 1 and Para0052 of Denvir); 
However, Denvir does not explicitly disclose a backpressure control means, which is limited to an internal pump to feed water into plasma probe, valves controlling flow rates, sensors measuring pressures, and a controller (see e.g. para0046 of the instant specification) and backpressure is read as pressure (see e.g. para0045 of the instant specification). 
Nyberg discloses a system/apparatus for treating a fluid comprising an electrochemical cell with two electrodes and a controller to control valve system (see e.g. Abstract of Nyberg). In order to handle the varying fluid pressure (see e.g. col. 48 line 66 of Nyberg), Nyberg further discloses a pressure control system, which comprises that the flow sensor 204 can be a mass flow meter or a fluid pressure sensor 159 to monitor the pressure of fluid provided to the cell 102 (see e.g. col.48 line 48-50 of Nyberg), that the sensor 204 is in communication with the controller 170 and measures a pump used to pump fluid through the cell 102 or may control the valve 117 to control the fluid pressure (see e.g. col.49 line 4-6 of Nyberg). Thus, Nyberg discloses a backpressure control means for adaptively controlling backpressures exerted on the elements (as the fluid pressure varies, the flow sensor 204 sends a fluid pressure signal to the controller 170, which in turn control the pump pressure or valve to control the volume of fluid passed through the cell 102, see e.g. col.49 line 10 of Nyberg; since this process is automatic, it is adaptively controlling). Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Denvir to have included the backpressure control means of Nyberg in order for handling the varying fluid pressure.
However, Denvir in view of Nyberg do not explicitly disclose an ionization section. Johnson discloses a system for disinfecting water streams comprising a source of ionized plasma (see e.g. Abstract of Johnson) and an ionization section for further treating the harmful biological contaminants in the water (an additional source of metal ions 20, which may comprise a pair of charge metallic alloy electrodes 52, and the polarity of electrodes is reversed at intervals of several minutes, see e.g. col.4 line52-61 and Fig. 1 of Johnson ).  Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Denvir in view of 

Regarding claim 2, Denvir in view of Nyberg and Johnson discloses a system as in claim 1, wherein the backpressure control means comprise a controller (controller 170, see e.g. col.48 line 59-67 of Nyberg) for determining whether a pressure exceeds a threshold based on signals received from one or more sensors (as the fluid pressure varies, the flow sensor 204 sends a fluid pressure signal to the controller 170, which in turn control the pump pressure or valve to control the volume of fluid passed through the cell 102, see e.g. col.49 line 10 of Nyberg, as a controller works based on received signals compared to stored values).
Regarding claim 3, Denvir in view of Nyberg and Johnson discloses a system as in claim 2, wherein the controller (controller 170, see e.g. col.48 line 59-67 of Nyberg) is operable to send signals to an internal pump, first valve to decrease or increase an amount of water fed to the probes (as the fluid pressure varies, the flow sensor 204 sends a fluid pressure signal to the controller 170, which in turn control the pump pressure or valve to control the volume of fluid passed through the cell 102, see e.g. col.49 line 10 of Nyberg).

Regarding claim 4, Denvir in view of Nyberg and Johnson discloses a system as in claim 1, further comprising isolation means for isolating the probes from differences in flow rate of the water (the isolation means is limited to a buffer tank, connective piping and valves for controlling flow rate, see e.g. para0049 of the instant specification. A 
Regarding claim 5, Denvir in view of Nyberg and Johnson discloses a system as in claim 4, wherein the isolation means comprises a buffer tank (tank 54, see e.g. Fig. 1 of Denvir) and one or more valves (a ball valve, see e.g. para0059 and Fig. 1 of Denvir) for controlling the flow rate. 
Regarding claim 7, Denvir in view of Nyberg and Johnson discloses a system as in claim 1, wherein the ionization section comprises one or more electrodes for further treating the water (electrodes 52, see e.g. col.4 line9 and Fig.1 of Johnson).
Regarding claim 8, Denvir in view of Nyberg and Johnson discloses a system as in claim 7, wherein each electrode may comprise the following material: copper, silver (electrodes may comprise silver and copper, see e.g. col.5 line 5-7 of Johnson).
Regarding claim 10, Denvir in view of Nyberg and Johnson discloses a system as in claim 1, further comprising an electromagnetic interference shielded enclosure (reaction chamber 36 comprises a housing 35 surrounded and shielded by an inner dielectric barrier layer 34a and outer ground shield layer 34b, see e.g. para0052 and Fig. 1of Denvir) configured to surround the probes and prevent electromagnetic signals 

Regarding claim 11, Denvir in view of Nyberg and Johnson discloses a system as in claim 1, further comprising a protective splashguard (reaction chamber 136 comprises a sealed, water-tight housing 135, see e.g. para0068 and Fig. 4 of Denvir; the housing 135 is read as a splashguard since it surrounds the plasma chamber/probe) for protecting electronics (high voltage generator 240, see e.g. para0068 and Fig. 5 of Denvir) within the enclosures (a housing 260, see e.g. para0073 and Fig. 5 of Denvir) from being exposed to water from one of the probes (the high voltage generator is separated from the plasma chamber by the water-tight housing 135,  see e.g. para0073 and Fig. 5 of Denvir).

Regarding claim 13, Denvir discloses a method for treating harmful biological contaminants (a method for treating water to remove growth of microbiological species, see e.g. Abstract of Denvir), comprising:
Treating harmful biological contaminants in water (see e.g. Fig. 1 and Abstract of Denvir) flowing through one or more plasma probes (a plasma reaction chamber 36, see e.g. Fig. 1 and Para0048 of Denvir); 
However, Denvir does not explicitly disclose a method step of adaptively controlling backpressures exerted on elements of each of the plasma probes. 
Nyberg discloses a method for treating a fluid comprising an electrochemical cell with two electrodes and a controller to control valve system (see e.g. Abstract and Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Devir to have included the method step of adaptively controlling backpressure of Nyberg in order for handling the varying fluid pressure.
However, Denvir in view of Nyberg do not explicitly disclose an ionization section for further treating the liquid. Johnson discloses a method for disinfecting water streams comprising a source of ionized plasma (see e.g. Title and Abstract of Johnson) and for further treating the harmful biological contaminants in the water using an ionization section comprising one or more electrodes (an additional source of metal ions 20, which may comprise a pair of charge metallic alloy electrodes 52, and the polarity of electrodes is reversed at intervals of several minutes, see e.g. col.4 line52-61 and Fig. 1 of Johnson ). Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Denvir in view of Nyberg to have 

Regarding claim 14, Denvir in view of Nyberg and Johnson discloses a method as in claim 13, further comprising determining whether a pressure exceeds a threshold based on signals received from one or more sensors (as the fluid pressure varies, the flow sensor 204 sends a fluid pressure signal to the controller 170, which in turn control the pump pressure or valve to control the volume of fluid passed through the cell 102, see e.g. col.49 line 10 of Nyberg, indicating that the a controller determines whether the received signals exceed the stored threshold value).
Regarding claim 15, Denvir in view of Nyberg and Johnson discloses a method as in claim 14,  further comprising decreasing or increasing an amount of water fed to the probes (as the fluid pressure varies, the flow sensor 204 sends a fluid pressure signal to the controller 170, which in turn control the pump pressure or valve to control the volume of fluid passed through the cell 102, see e.g. col.49 line 10 of Nyberg).
Regarding claim 16, Denvir in view of Nyberg and Johnson discloses a method as in claim 13, further comprising isolating the probes from differences in flow rate of the water (the isolation means is limited to a buffer tank, connective piping and valves for controlling flow rate, see e.g. para0049 of the instant specification. A cooling tower water system 12 was charged with water and the system was set to circulate, see e.g. para0059 of Denvir; then stream 18 runs through a mechanical ball valve and a PVC tubing,  see e.g. para0059 of Denvir; the drain stream 50 exits the reaction chamber 36 and flows into the buffer tank 54, see e.g. para0060.  When the flow rate of stream 18 

Regarding claim 18, Denvir in view of Nyberg and Johnson discloses a method as in claim 13, wherein each electrode may comprise the following material: copper, silver (electrodes may comprise silver and copper, see e.g. col.5 line 5-7 of Johnson).
Regarding claim 20, Denvir in view of Nyberg and Johnson discloses a method as in claim 13, further comprising surrounding the probes with an electromagnetic interference shielded enclosure (reaction chamber 36 comprises a housing 35 surrounded and shielded by an inner dielectric barrier layer 34a and outer ground shield layer 34b, which reduce electromagnetic interferences radiating from the reaction chamber 36, see e.g. para0052 and Fig. 1of Denvir). 

Claims 6 and 17 are rejected under 35 USC 103 as being un-patentable over Denvir et al. (US2015/0232353A1) in view of Nyberg et al. (US8562803B2) and Johnson (US5685994) as applied to claim 1 above, and further in view of Sedlmayr (US7432482B2).
Regarding claim 6, Denvir in view of Nyberg and Johns discloses a system as in claim 4 and the isolation means including the buffer tank. However Denvir in view of Nyberg and Johnson do not explicitly disclose a water level monitoring sensor for detecting a water level of the buffer tank, wherein the controller further controls a rate at which water should be supplied to the buffer tank.
Sedlmayr discloses a microwave system for water processing (see e.g. Abstract), comprising a water level monitoring sensors for detecting a water level of the buffer tank (a level sensor 114 in collection holding vessel 120, see e.g. col.4 line 59-60 of Sedlmayr), wherein the controller (the processor 126, see e.g. col.5 line5 and Fig. 1 of Sedlmayr) further controls a rate at which water should be supplied to the buffer tank (the processor 126 is continuously checking level sensor 114 to see if the operation should be stopped at anytime; when level sensor 114 indicates that the holding vessel 120 is full, then no further distilling operations will take place until sensor 114 then indicates that it is below the level and needs more water to fill up, see e.g. col.7 line 53-59 of Sedlmayr). 
Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the isolation means of Denvir in view of Nyberg and Johnson to have included the water level senor of Sedlymayr for detecting water level and to modify the controller Denvir in view of Nyberg and Johnson for controlling the water flow when to stop or when to start.

Regarding claim 17, Denvir in view of Nyberg and Johnson discloses a method as in claim 16, and a buffer tank. However, Denvir in view of Nyberg and Johnson do not explicitly disclose a step for detecting a water level of a buffer tank, and controlling a rate at which water should be supplied to the buffer tank.
Sedlmayr discloses a microwave method for water processing (see e.g. Title and Abstract), comprising detecting a water level of the buffer tank (a level sensor 160, see e.g. col.5 line 4 of Sedlmayr), and controlling a rate at which water should be supplied to the buffer tank (the processor 126 generates a signal to open the valve 100 to allow water to flow into the vessel 106, see e.g. col.5 line 5-15 of Sedlmayr). 
Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Denvir in view of Nyberg and Johnson to have included the water level senor of Sedlmayr for detecting water level and for controlling a rate at which water should be supplied to. 

Claims 9 and 19 are rejected under 35 USC 103 as being un-patentable over Denvir et al. (US2015/0232353A1) in view of Nyberg et al. (US8562803B2) and Johnson (US5685994) as applied to claim 1 above, and further in view of Brown (US4936979).
Regarding claim 9, Denvir in view of Nyberg and Johns discloses a system as in claim 8, and further disclose that the polarity of electrodes is reversed at intervals of several minutes (see e.g. col.4 line52-61 and Fig. 1 of Johnson). However, Denvir in view of Nyberg and Johns is silent on a controller to change the polarity. 
Brown discloses a system and method for treating the harmful biological contaminants in the water using an ion generator comprising a pair of metallic electrodes (see e.g. Title, col. 1 line 43-50 of Brown) and a controller (a timer 52, control 
to control leaching of ion from each of the electrodes (the electrical current is supplied to the electrodes to generate electrolytic ions which act as a bactericide for reducing the bacteria count in the recreational water, see e.g. col. 2 line 5-9 of Brown; in addition, electrodes 20 and 22 comprising of copper, tin and lead, wherein copper is effective primarily for killing the algae, and the lead and tin are primarily effective for killing the bacteria, see e.g. col.2 line 49-51 and 56-59 of Brown.  When electrical current is first supplied to electrodes 20 and 22, timer 52 is off and electrode 20 is positive and electrode 22 is negative, see e.g. col.3 line42-44; at this first time, the positive electrode 20 leaches one kinds of ions depending on the composition of electrode 20; when timer 52 is on, the polarity of electrodes 20 and 22 is reversed, i.e., electrode 20 is negative and electrode 22 is positive; at this second time, the positive electrode 22 leaches another kinds of ions depending on the composition of the electrode 22; if the composition of electrodes 20 and 22 are different, the leached ions are different when time 52 is on or off. Thus, leaching of ions from electrodes can be controlled by reversing current to changes the polarity of the electrodes).
Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ionization section of Denvir in view of Nyberg and Johnson to have included the controller of Brown to control a polarity of each of the 

Regarding claim 19, Denvir in view of Nyberg and Johns discloses a method as in claim 13, and controlling a polarity of each of the electrodes (the polarity of electrodes is reversed at intervals of several minutes, see e.g. col.4 line52-61 of Johnson). However, Denvir in view of Nyberg and Johns is silent on to control leaching of ions from each of the electrodes by controlling the polarity of each of the electrodes. 
Brown discloses a method and a system for treating the harmful biological contaminants in the water using an ion generator comprising a pair of metallic electrodes (see e.g. Title, col. 1 line 43-50 of Brown) and controlling a polarity of each electrode of the ionization section (control means, a timer 52, reverses the polarity of electrode periodically see e.g. Abstract and col. 1 line 58-60 of Brown), 
to control leaching of ion from each of the electrodes ( the electrical current is supplied to the electrodes to generate electrolytic ions which act as a bactericide for reducing the bacteria count in the recreational water, see e.g. col. 2 line 5-9 of Brown; in addition, electrodes 20 and 22 comprising of copper, tin and lead, wherein copper is effective primarily for killing the algae, and the lead and tin are primarily effective for killing the bacteria, see e.g. col.2 line 49-51 and 56-59 of Brown.  When electrical current is first supplied to electrodes 20 and 22, timer 52 is off and electrode 20 is positive and electrode 22 is negative, see e.g. col.3 line42-44; at this first time, the positive electrode 20 leaches one kinds of ions depending on the composition of electrode 20; when timer 52 is on, the polarity of electrodes 20 and 22 is reversed, i.e., at this second time, the positive electrode 22 leaches another kinds of ions depending on the composition of the electrode 22; if the composition of electrodes 20 and 22 are different, the leached ions are different when time 52 is on or off. Thus, leaching of ions from electrodes can be controlled by reversing current to changes the polarity of the electrodes).
Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling polarity of electrodes of Denvir in view of Nyberg and Johnson to have included the method of Brown to control leaching of ions from each of the electrodes as discussed above and to reduce ion bridging and electrode shorting and wear (see e.g. Abstract of Brown).

Claim 12 is rejected under 35 USC 103 as being un-patentable over Denvir et al. (US2015/0232353A1) in view of Nyberg et al. (US8562803B2) and Johnson (US5685994) as applied to applied to claim 1 above, and further in view of Imai et al. (US9969627B2).  
Regarding claim 12, Denvir in view of Nyberg and Johnson discloses a system as in claim 1, and further disclose that any combination of protective measures may be used with any treatment system to protect the water system components from any interference or damage and to permit the treatment systems to operate continuously (see e.g. para0074 of Denvir). However, Denvir in view of Nyberg and Johnson do not explicitly disclose one or more dielectric spacers surrounding conductors for preventing electromagnetic arching from occurring between the enclosure and the conductors. 
Imai et al. discloses a liquid treatment apparatus (see e.g. Title and Abstract of Imai), comprising a treatment tank 101, a first electrode 103, a second electrode 104 and a power supply 105 (see e.g. col.8 line 4-7 of Imai), and further discloses that an insulator 111 covering the first electrode 103 (see e.g. col. 8 line 46-47 and Fig. 2 of Imai) when the electrode 103 penetrates through the wall of tank 101 into the solution (see e.g. Fig. 2 of Imai) for preventing water contacting with the electrode 103 (see e.g. col.8 line 54-56 of Imai). The power supply connects to a conductor surface of the first electrode 103 (see e.g. Fig. 2 and col.8 line 60 of Imai). The insulator 111 is read as a dielectric spacer, since the insulator 111 surrounds the conductor and prevents the wall of the treatment tank 101, reading as an enclosure, contacting with the conductor. Thus, Imai discloses one or more dielectric spacers (insulator 111, see e.g. col.8 line 46-47 and Fig. 2 of Imai) surrounding conductors, the section of electrode that is not covered by insulator. 
For the limitation of “for preventing electromagnetic arching from occurring between the enclosure and the conductors” is the intended use of the dielectric spacers surrounding conductors. [A]pparatus claims cover what a device is, not what a device does [MPEP 2114(11)]. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Furthermore, the dielectric spacers surrounding conductors have several potential intended uses, including for preventing water contacting with the electrode 103 (see e.g. col.8 line 54-56 of Imai), even though Imai is silent on preventing electromagnetic arching from occurring between the enclosure and the conductors. However, one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings. (In re Lintner, 458F.2d 1013, 173 USPQ 560 (CCPA 1972)) [MPEP 2144.IV]. In addition, since the power supply connects to the conductor surface of the first electrode 103 (see e.g. Fig. 2 and col.8 line 60 of Imai), there will be electromagnetic arching between the enclosure and the conductor if there is no insulator to separate them. Thus, Imai discloses one or more dielectric spacers (insulator 111, see e.g. col.8 line 46-47 and Fig. 2 of Imai) surrounding conductors for preventing electromagnetic arching from occurring between the enclosure and the conductors (see e.g. col.8 line 54-56 of Imai and MPEP 2144.IV).
 Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the way of power connection with the electrode of Denvir in view of Nyberg and Johnson to have included one or more dielectric spacers surrounding conductors of Imai for preventing electromagnetic arching from occurring between the enclosure and the conductors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795